Per Curiam,
This case appears to have been carefully and correctly tried, and an examination of the record discloses no ground on which a reversal of the judgment would be warranted.
The controlling question was, whether the defendants were partners in the butchering business, managed chiefly by the defendant, Friedly. This question was one of fact exclusively *325for the determination of the jury, under instructions of the court as to what was necessary to constitute a partnership. The evidence tending to prove that defendants were partners, and that the account kept in plaintiff’s bank was connected with the business of the firm, was such that it would have been surprising if the jury had found otherwise than they did. Friedly, one of the defendants, testified in substance that he was a partner in the business conducted in the name of “ The Tyrone Meat Market,” and that he was to receive five dollars per week and half of the profits. As to the main fact of partnership, he was corroborated by facts and circumstances that were in evidence. The other defendant, Port, denied that there was any partnership between them. The question was fairly submitted to the jury, and their verdict necessarily implies a finding of the fact that defendants were partners.
We find nothing in either of the specifications of error that requires discussion. Neither of them is sustained.
Judgment affirmed.